DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2019 and on 2/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13, which depends from claim 12 further recites “a flame”, where claim 12 already recites “a flame”. In order to have appropriate antecedent basis of the claim, “a flame” in claim 13 should be changed to “the flame”.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claims 4 & 14 recite the broad recitation “soft glass”, and the claim also recites “solder glass” which is the narrower statement of the limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Allowable Subject Matter
	Claims 1-3, 5-12 and 15 are allowed over the prior art of record.
			            Examiner’s Reasons for Allowance

The following is an examiner’s statement of reason for allowance: 
Regarding claim 1, the prior art of record neither shows nor suggests a lighting device comprising all the limitations set forth in claim 1, particularly comprising at least one solid state lighting element is mounted within the optical chamber, the optical chamber further comprising: a light exit window mounted in an aperture of the optical chamber opposite the at least one solid state lighting element, the light exit window comprising a sealing plate sealed to 
	Regarding claim 12, the prior art of record neither shows nor suggests a method of manufacturing  a lighting device comprising all the limitations set forth in claim 12, particularly comprising  at least one solid state lighting element is mounted within the optical chamber, the optical chamber further comprising a light exit aperture opposite the at least one solid state lighting element; affixing a light-transmissive thermal barrier to the glass housing in between the light exit aperture and the at least one solid state lighting element such that the light-transmissive thermal barrier extends across the optical chamber; placing a sealing plate in the light exit aperture to define a light exit window of the lighting device; and sealing the sealing plate to the glass housing by depositing a glass powder in between the sealing plate and the housing and melting the glass powder with a flame.
Claims 2-3, 5-11 and 15 are allowed being dependent on allowed base claims 1 & 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Other Prior Art Cited

The prior art made of record and not relied upon is considered pertinent to 

applicant’s disclosure : US 2018/0351052  discloses a lighting device with optical chamber having a light exit aperture closed by a plate and sealed by glass welding.
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875